     Case 2:17-cv-03267-GW-SS Document 48 Filed 12/26/18 Page 1 of 2 Page ID #:379




     Stuart M. Price, Esq. (SBN:150439)
1
     Price Law Group, APC
2    6435 Balboa Boulevard, Suite 247
     Encino, CA. 91316
3    T: (818) 600-5564
     E: stuart@pricelawgroup.com
4

5
     Attorneys for Plaintiff Humberto Hernandez

6
                                 UNITED STATES DISTRICT COURT
7
                            CENTRAL DISTRICT OF CALIFORNIA
8
     HUMBERTO HERNANDEZ,                          Case No.: 2:17-cv-03267-GW-SS
9
                    Plaintiff,
10                                                STIPULATION OF DISMISSAL
     vs.
                                                  WITH PREJUDICE
11

12   SYNCHRONY BANK, et al,

13                 Defendants,

14

15

16          Plaintiff Humberto Hernandez (“Plaintiff”), by and through his attorneys Price
17
     Law Group, APC and Defendants Synchrony Bank (“Synchrony”) and Discount Tire
18
     Co. Inc. (Discount Tire”), (collectively “Defendants”), by and through their attorneys
19
     Reed Smith LLP, hereby stipulate to dismiss Plaintiff’s claims against Defendants with
20

21   prejudice, pursuant to Rule 41(a)(2). Each party shall bear their own costs and

22   attorneys’ fees.
23
     Respectfully submitted this 26th day of December 2018.
24

25




                                                -1-
     Case 2:17-cv-03267-GW-SS Document 48 Filed 12/26/18 Page 2 of 2 Page ID #:380




     PRICE LAW GROUP, APC                               REED SMITH LLP
1

2
     By: /s/ Stuart Price                               By: /s/ Zachary C Frampton
3
     Stuart M. Price                                    Patil Derderian
     stuart@pricelawgroup.com                           pderderian@reedsmith.com
4    Attorneys for Plaintiff                            Zachary C Frampton
     Humberto Hernandez                                 zframpton@reedsmith.com
5                                                       Attorneys for Defendants
                                                        Synchrony Bank and
6
                                                        Discount Tire Co. Inc.
7

8                                  ECF Signature Certification
9
            Pursuant to Local Rule 5-4.3.4, I, Stuart Price, hereby certify that the content of
10
     this document is acceptable to Patil Derderian, counsel for Defendants Synchrony Bank
11
     and Discount Tire Co. Inc. and I have obtained Mr.Frampton’s authorization to affix
12

13   her electronic signature to this document.

14

15
                           Dated: December 26, 2018           /s/Stuart Price
16

17
                                  CERTIFICATE OF SERVICE
18

19
            I hereby certify that on December 20, 2018, I electronically transmitted the
20
     foregoing with the U.S, District Court Clerk’s Office using the CM/ ECF System for
21
     filing and transmittal of a Notice of Electronic Filing and thereby served all registered
22

23   CM/ECF case participants.

24

25   /s/ Maria Marsceill




                                                  -2-
